Citation Nr: 0329354	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  01-09 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in 
the unappealed rating decision of March 19, 1991, in that it 
granted a temporary total disability rating for service-
connected residuals of keratitis, LPO (light perception 
only), right eye, from August 16 to December 31, 1990, based 
on convalescence following hospitalizations in August 1990 
and December 1990.  

2.  Whether there was CUE in the unappealed rating decision 
of December 23, 1993, in that it denied an extension beyond 
December 31, 1990, of a temporary total disability rating for 
service-connected residuals of keratitis, LPO, right eye, 
based on convalescence following hospitalizations in August 
1990 and December 1990.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from April 1946 to March 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.



FINDINGS OF FACT

1.  The correct facts as they were known at the time of the 
March 19, 1991, rating decision, which granted a temporary 
total disability rating for service-connected residuals of 
keratitis, LPO, right eye, from August 16 to December 31, 
1990, were before VA and that statutory or regulatory 
provisions extant at that time were correctly applied.

2.  The correct facts as they were known at the time of the 
December 23, 1993, rating decision, which denied an extension 
beyond December 31, 1990, of a temporary total disability 
rating for service-connected residuals of keratitis, LPO, 
right eye, were before VA and that statutory or regulatory 
provisions extant at that time were correctly applied.



CONCLUSIONS OF LAW

1.  There was no CUE in the March 19, 1991, rating decision's 
grant of a temporary total disability rating for service 
connected residuals of keratitis, LPO, right eye, from August 
16 to December 31, 1990.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.105(a), 20.1103 (2003).

2.  There was no CUE in the December 23, 1993, rating 
decision's denial of an extension beyond December 31, 1990, 
of a temporary total disability rating for service-connected 
residuals of keratitis, LPO, right eye.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.105(a), 20.1103 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the March 19, 1991, rating decision, 
which granted a temporary total disability rating for 
service-connected residuals of keratitis, LPO, right eye, 
from August 16 to December 31, 1990, based on convalescence 
following hospitalizations in August 1990 and December 1990, 
was clearly and unmistakably erroneous.  He further asserts 
that the December 23, 1993, rating decision which denied an 
extension beyond December 31, 1990, based on convalescence 
following these hospitalizations was also clearly and 
unmistakably erroneous.  Specifically, it is claimed by and 
on behalf of the veteran that his temporary total disability 
rating based on convalescence should have been extended 
beyond December 31, 1990, because he submitted medical 
evidence which stated that he would need six months to one 
year of continued routine care for complete rehabilitation of 
his ocular convalescing condition as well as evidence showing 
that the keratoplasties for which the temporary total 
disability rating had been granted had failed.  

Pertinent law and regulations provide that a rating decision 
becomes final if the veteran does not timely perfect an 
appeal of the decision.  38 U.S.C.A. § 7105  (West 2002); 38 
C.F.R. §§ 20.200, 20.302 (2002).  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. 
App. 109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. 
App. at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  In 
addition, mere disagreement as to how the facts were weighed 
or evaluated does not amount to a claim of clear and 
unmistakable error.  Baldwin, 13 Vet. App. at 5; Shockley, 11 
Vet. App. at 214; Russell, 3 Vet. App. at 313.  

A temporary total disability rating will be assigned pursuant 
to 38 C.F.R. § 4.30 from the date of hospital admission and 
continue for 1, 2, or 3 months from the first day of the 
month following hospital discharge when treatment of a 
service-connected disability results in:  (1) Surgery 
necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more.  An extension of 1, 2, or 3 months beyond the 
initial 3 months may be granted and extensions of 1 or more 
months up to 6 months beyond the initial 6 month period may 
be made, upon request.  The United States Court of Appeals 
for Veterans Claims (Court) has determined that the inability 
to return to any employment would, in fact, show a need for 
continuing convalescence under section 4.30.  Seals v. Brown, 
8 Vet. App. 291, 296-297 (1995).

Review of the claims file reflects that, on August 17, 1990, 
the veteran was admitted to St. Joseph Hospital for 
perforated corneal ulcer, right eye.  He underwent a 
penetrating keratoplasty.  There were no complications and he 
was discharged on August 21, 1990.  Follow-up treatment 
reports, however, reflect severe complications and, on 
November 8, 1990, it was determined that the penetrating 
keratoplasty had failed.

Accordingly, on December 20, 1990, the veteran was admitted 
to St. Joseph Hospital for a repeat penetrating keratoplasty 
with extracapsular cataract extraction and intraocular lens 
implantation, right eye.  The veteran tolerated the procedure 
well, there were no complications, and he was discharged on 
the second postoperative day.  Follow-up treatment records 
reflect that the veteran was doing well, and, by February 
1991, his vision in the right eye had improved to 20/300 
corrected to 20/200.

Upon consideration of the foregoing, by a March 1991 rating 
decision, the veteran was authorized to receive a temporary 
total disability rating for service-connected residuals of 
keratitis, LPO, right eye, based on convalescence under 
38 C.F.R. § 4.30.  These benefits were authorized from August 
16, 1990, the first penetrating keratoplasty, to December 31, 
1990, the end of the month of the repeat penetrating 
keratoplasty which was necessitated because of the first 
surgery had failed.  The veteran did not appeal this 
determination.

In support of the veteran's claim for extension of his 
temporary total disability rating based on convalescence 
under 38 C.F.R. § 4.30, in June 1992, the RO received a 
December 1991 letter from D.A. Bernitsky, M.D., the veteran's 
treating physician which stated that the veteran was doing 
fine when he was examined in November 1991.  Dr. Bernitsky 
further stated that the veteran would need to continue to be 
seen routinely for approximately the next six months for 
removal of sutures and complete rehabilitation.  Similarly, a 
June 1992 letter from Dr. Bernitsky notes that the veteran 
will need to continue to be seen routinely for the next six 
month to year for complete rehabilitation of his ocular 
convalescing condition.  

In addition, an August 1992 letter from F. Wyant, Jr., D.O., 
reflects that the veteran's corrected right eye visual acuity 
was 20/200.  The impression was cystoid macular edema OD 
(right eye) -status post PK (penetrating keratoplasty) and 
ECCE (extracapsular cataract extraction) with IOL 
(intraocular lens) OD and immature cataract OS (left eye).  

Upon consideration of the foregoing, by an October 1992 
confirmed rating decision, the RO noted that the veteran had 
been doing fine and his corrected vision was 20/200 in the 
right eye.  Accordingly, his claim for an extension of his 
temporary total disability rating based on convalescence 
under 38 C.F.R. § 4.30 was denied.  

Thereafter, in January 1993, the RO received a December 1992 
letter from Dr. Bernitsky which noted that the veteran's 
allograft rejection reaction was being managed and that he 
would require at least six more months to stabilize and 
complete his follow-up care.

A July 1993 letter from Dr. Bernitsky states that the veteran 
had developed an allograft reaction, which is also called a 
corneal rejection, subsequent to his two prior surgeries.  
Dr. Bernitsky stated that the veteran would most likely 
require a repeat keratoplasty with special medications to 
prevent further rejection episodes.  It was estimated that 
the veteran would require at least one more year of further 
care under Dr. Bernitsky.  

Upon consideration of the foregoing, by a December 1993 
rating decision, the RO denied an extension of the veteran's 
temporary total disability rating based on convalescence 
under 38 C.F.R. § 4.30.  Specifically, the RO stated that the 
current corneal rejection was not considered to be part of 
the surgical process envisioned by 38 C.F.R. § 4.30, having 
occurred over two years after the eye surgery.  

In September 2000, it was claimed on behalf of the veteran 
that his 38 C.F.R. § 4.30 benefits have been unjustly 
withheld and should be continued from December 31, 1990, to 
approximately six months after the June 19, 1992, letter from 
Dr. Bernitsky because this letter stated that the veteran 
would be seen routinely for the next six months to year for 
complete rehabilitation of his ocular convalescing condition.  

By a July 2001 rating decision, the RO determined that the 
March 19, 1991, and December 23, 1993, rating decisions were 
not clearly and unmistakable erroneous in failing to grant 
extended convalescence benefits.  The veteran disagreed with 
this determination and requested a personal hearing at the 
RO.  

During his September 2001 personal hearing before a Decision 
Review Officer, it was argued by and on behalf of the veteran 
that the letters from Dr. Bernitsky warranted an extension of 
the temporary total disability rating based on convalescence 
under 38 C.F.R. § 4.30.  

The Board finds no clear and unmistakable error in the March 
19, 1991, or December 23, 1993, rating decisions.  38 C.F.R. 
§ 3.105(a).  First, the veteran does not dispute the evidence 
of record.  Instead, he essentially argues that the RO should 
have granted an extension of the temporary total disability 
rating based on convalescence under 38 C.F.R. § 4.30, as 
indicated by the letters from Dr. Bernitsky that the RO 
reviewed.  This argument is tantamount to no more than 
disagreement with how the facts were weighed or evaluated, 
which does not constitute a claim of clear and unmistakable 
error.  Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 
214; Russell, 3 Vet. App. at 313.  Accordingly, the Board 
concludes that the unappealed rating decisions of March 19, 
1991, and December 23, 1993, were not clearly and 
unmistakably erroneous in granting a temporary total 
disability rating for service connected residuals of 
keratitis, LPO, right eye, from August 16, 1990, to December 
31, 1990, and in denying an extension beyond December 31, 
1990, for the temporary total disability rating.  These 
decisions remain final.  The decisions were consistent with  
the evidence of record and law at the time that they were 
rendered.  Further, Dr. Bernitsky basically indicated that 
the veteran required additional treatment, which was never 
disputed by the RO.  The evidence did not show that the 
veteran required additional convalescence.  Inasmuch as no 
clear and unmistakable error exists in the March 19, 1991, 
and December 23, 1993, rating decisions, the veteran's 
allegation of the same is not accepted by the Board and the 
claims are denied.

In arriving at its decision, the Board notes that on November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
became law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
However, in Parker v. Principi, 15 Vet. App. 407 (2002), the 
Court, relying on the holding of Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc), held that the duties to notify and 
to assist contained in the VCAA were not applicable to CUE 
claims in prior RO rating decisions.  Therefore, the Board 
finds that the recent changes in the law brought about by the 
enactment of the VCAA do not have any application or effect 
on the pending issue.  Accordingly, the Board can issue a 
final decision in this case because all notice and duty to 
assist requirements have been fully satisfied.  



ORDER

The appeal to establish CUE in a March 19, 1991, rating 
decision granting a temporary total disability rating for 
service connected residuals of keratitis, LPO, right eye, 
from August 16, 1990, to December 31, 1990, based on 
convalescence following hospitalizations in August 1990 and 
December 1990, is denied.

The appeal to establish CUE in a December 23, 1993, rating 
decision denying an extension beyond December 31, 1990, of a 
temporary total disability rating for service connected 
residuals of keratitis, LPO, right eye, based on 
convalescence following hospitalizations in August 1990 and 
December 1990, is denied




_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



